     Case 2:13-cv-00726-JAM-DB Document 144 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KRISTIN HARDY,                                    No. 2:13-cv-00726 JAM DB P
12                        Plaintiff,
13           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
14    C. DAVIS, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. The court has determined that this case would benefit from

19   a settlement conference. Both parties have requested the undersigned conduct the settlement

20   conference and waived in writing any claim of disqualification on that basis pursuant to Local

21   Rule 270(b). (ECF Nos. 139, 141.) Therefore, the undersigned will conduct a settlement

22   conference on May 26, 2021, at 10:00 a.m. The settlement conference will be conducted by

23   video conference. The court will issue a separate order and writ of habeas corpus ad

24   testificandum to secure plaintiff’s video presence in due course.

25   In accordance with the above, IT IS HEREBY ORDERED that:

26          1. This case is set for a settlement conference before Magistrate Judge Barnes on May

27                26, 2021, at 10:00 a.m. The settlement conference will be conducted by video

28                conference.
                                                       1
     Case 2:13-cv-00726-JAM-DB Document 144 Filed 03/11/21 Page 2 of 2


 1             2. The court will issue a writ of habeas corpus ad testificandum to secure plaintiff’s

 2                  video presence at the settlement conference.

 3             3. Each party must have a principle with full and unlimited authority to negotiate and

 4                  enter into a binding settlement attend.

 5             4. Those in attendance must be prepared to discuss the claims, defenses, and damages.

 6             5. The failure of any counsel, party, or authorized person subject to this order to appear

 7                  in person, or as otherwise authorized by the court, may result in the imposition of

 8                  sanctions.

 9             6. Each party shall provide a confidential settlement statement to chambers, no later than

10                  May 19, 2021, via e-mail to dborders@caed.uscourts.gov. If plaintiff is unable to

11                  access the internet, he shall, on or before May 12, 2021, send his statement to the court

12                  by mail at 501 I Street, Sacramento, CA 95814, and indicate on the envelope and on

13                  the face of the statement that it is a confidential communication to Magistrate Judge

14                  Barnes. Such statements shall not be filed with the Clerk or served on the opposing

15                  party. However, each party shall notify the other party that the statement has been

16                  submitted to the judge’s chambers.

17   Dated: March 10, 2021

18

19

20
     DLB:14
21   DLB:1/Orders/Prisoner/Civil.Rights/hard0726.settlement.waiver

22

23

24

25

26
27

28
                                                                     2
